— Lumpkin J.

By the Court.

delivering the opinion.
We are unwilling to award anew trial in this case. There is proof sufficient to support the verdict, and the Circuit Judge has refused to disturb it.
There is no proof of any actual agreement between the parties, that the line actually run should be the dividing line between them, irrespective of the true line. The line was ran under the idea, as we infer from the testimony, that it was the true line; and the occupation and claim of Howard was always based upon that ground. Plis possession, therefore, originated in, and continued under, a mistake or misapprehension as to the true boundary. Had he known the ¡truth, we are warranted in believing, that he never would have set up a claim to the four and a quarter acres of land in dispute. He never did claim title to but one-half of the tot. On the contrary, after he bought he recognized the paramount title of Reedy. He agreed, when ho reset his fence, to put it upon the true line, and ascribed to his overseer the fault of failing to do so.
Judgment affirmed,